Title: From Thomas Jefferson to James Madison, 16 June 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Th:J. to J.M.
                     [on or after 16 June 1808]
                  
                  I retain mr Wilson’s letter, and return you his two certificates, as he may wish to keep them. If I ever heard his name before it has entirely escaped me. I do not believe he has been misrepresented to me, & doubt if he has been represented in any way.
               